Citation Nr: 0804168	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, to include consideration on a direct basis and as 
due to herbicide exposure.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and a 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and son.  




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angels, 
California.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.  

The claim for service connection for a psychiatric disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have prostate cancer.  

2.  A prostate disorder such as benign prostatic hypertrophy 
was not present during service, was not manifest until many 
years after service, and did not develop as a result of any 
incident during service, to include exposure to herbicides 
such as Agent Orange.





CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by 
service, and prostate cancer may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA has satisfied its 
duties with respect to providing notification and assistance 
to the veteran with respect to the development of evidence.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Two letters 
from the RO dated in May 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, a letter dated in 
February 2005 informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
veteran was also provided a letter in March 2006 which 
notified him regarding the assignment of ratings and 
effective dates in the event the claims for service 
connection were to be granted.  The initial notification 
letter was provided prior to the adjudication of the claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In the present case the veteran 
had service in Vietnam from November 1964 to November 1965.  
Therefore, he is presumed to have been exposed to herbicides 
such as Agent Orange.  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The list 
includes chloracne or other acneform disease consistent with 
chloracne, Type 2 (adult onset) diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

During the hearing held in September 2007, the veteran stated 
that he was diagnosed with a prostate problem around 1992.  
He said that he had been treated with medication though a VA 
medical facility.  The veteran has also expressed his belief 
in written statements that the prostate disorder was related 
to service.  

The veteran's service medical records do not contain any 
references to any prostate problems.  The report of medical 
history given by the veteran in November 1965 for the purpose 
of separation from service shows that he denied having 
frequent or painful urination.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the genitourinary system was normal.  

The earliest post service medical record containing a 
reference to an enlarged prostate is dated from many years 
after separation from service.  In this regard, various VA 
medical records dated in the 1990's reflect that the veteran 
has been treated for benign prostatic hypertrophy.  However, 
the treatment records do not contain any indication that the 
disorder was related to service.

The evidence which is of record does not contain any 
indication that the veteran has been given a diagnosis of 
prostate cancer.  The Board has noted that VA treatment 
records reflect that he was found to have elevated PSA 
readings on several occasions, but prostate biopsies done in 
June 1999, August 2001, and May 2003 were all negative for 
malignancy.  

After reviewing all of the relevant evidence, the Board finds 
that the appellant's lay allegations of a connection between 
his current prostate problems and service do not provide 
support for his claim. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (medical opinion requires a foundation in 
medical expertise). 

The Board notes that an enlarged prostate (as opposed to 
prostate cancer) is not one of the disorders which may be 
presumed to have been due to exposure to herbicides such as 
Agent Orange.  As was noted above, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Therefore, the claim may not be 
granted based on the presumptions relating to herbicide 
exposure.  

Moreover, the claim must be denied on a direct basis because 
the preponderance of the competent evidence shows that the 
current disorder is not linked to any in-service occurrence 
or event.  There was no mention of any such disorder in 
service, and no medical evidence has been presented to 
suggest that the current enlargement of the prostate with 
elevated PSA's was related to the veteran's active service.  
Thus, a direct causal link between the veteran's claimed 
disorder and exposure to Agent Orange or active duty service 
has not been demonstrated.  

In summary, an enlarged prostate was not present during 
service, was not manifest until many years after separation 
from service, and has not been shown to have been due to any 
incident during service such as exposure to herbicides.  
Accordingly, the Board concludes that a prostate disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  


ORDER

Service connection for a prostate disorder, to include 
consideration on a direct basis and as due to herbicide 
exposure, is denied.  


REMAND

The veteran contends that he developed a psychiatric 
disorder, to include PTSD and/or a bipolar disorder, as a 
result of his experiences in service.  The veteran's service 
personnel records reflect that he was in Vietnam from 
November 26, 1964, to November 26, 1965.  It was indicated 
that this was an isolated tour at Tan Son Nhut Air Base, 
Vietnam.  His duties reportedly included 
"ElecComm&CryptoEquipSysRpmn."  His station of assignment 
was Hq 1964 Comm Gp, TanSonNhut AB, VN.  

The veteran reported his claimed stressors in a written 
statement dated in August 2003.  He said that he installed 
radio equipment in Vietnam, and as a result he was sent out 
to Army, Navy, Marine Corp., and Air Force units in Vietnam 
which required him to leave the base and travel "in 
country."  He reported walking into areas after an enemy 
attacks, and finding dead and wounded civilians and military 
members.  

One of the reasons cited by the RO in denying service 
connection for PTSD was that the VA treatment records did not 
show a diagnosis of PTSD.  The Board notes, however, that in 
June 2007 the veteran's son submitted a CD containing a 
collection of the veteran's VA treatment records, some of 
which reflect a diagnosis of PTSD.  Such evidence has not yet 
been considered by the RO.  In addition, the Board finds that 
such evidence prompts a need to undertake additional efforts 
to attempt to corroborate the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, along with copies of the 
veteran's DD Form 214, his record of 
assignments, and his complete service 
administrative records, to the Army and 
Joint Service Records Research Center (or 
JSRRC).  The RO should also request 
review of all available records for the 
veteran's units while overseas which are 
germane to verification of his contended 
stressors.  If suggested by the JSRRC, 
the RO should also request any available 
pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

2.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the Center or other sources.  
The RO should also make a determination 
as to whether or not the veteran engaged 
in combat with the enemy.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

3.  After completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  The 
examiner should comment as to whether he 
believes that PTSD is the appropriate 
diagnosis, then the examiner must 
specifically identify which, if any, of 
the verified in-service stressors 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


